DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive.
Applicant argues that the secondary electrodes 16 of Zepeda are each deployed of the introducer electrode 14 after it is inserted into the tissue.  This is not found to be persuasive as the secondary electrodes are not fastened or joined to each other in the introducer electrode 14.  These electrodes are disclosed as independent of each other and there is no disclosure to them being physically attached to each other.  Maintaining the electrodes in close proximity to one another does not necessitate physical attachment of one to the other.
 Applicant argues that these secondary electrodes 16 are physically bound together and configured only to extend a short distance from the initial insertion point of the introducer electrode 14 which limits the length and direction its secondary .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 6, 8-10, 13 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,090,105 to Zepeda (Zepeda).
Regarding claim 1, Zepeda teaches a method for heat treatment of tissue (title), said method comprising inserting a first lead (14) comprising a first tissue heating element (16, Col. 5, lines 40-52) into the tumor interstitially such that a distal end of the first lead is positioned within the tumor (see for example Col. 6, lines 32-40), wherein said first tissue heating element comprises an optical fiber positioned inside said first lead for providing light through said optical fiber (Col. 5, lines 40-52), positioning a first temperature sensor (24) at or near a boundary of the tumor (Col. 5, lines 57-67), providing energy to the first tissue heating element to heat the tumor (see entire document), wherein sais first temperature sensor is arranged at said first lead proximal to said light energy transmission area and whereby said first temperature sensor is closer to the boundary than the energy transmission area (see annotated Fig. 4 below), monitoring a first temperature at or near the boundary by means of the first temperature sensor (Col. 5, lines 54-67) and controlling the energy provided to the first tissue heating element in response to the monitored first temperature to heat the tissue to be treated and thereby maintain the monitored first temperature at a predefined temperature range (Col. 9, lines 49-63).  


    PNG
    media_image1.png
    760
    523
    media_image1.png
    Greyscale
Zepeda further teaches that “It will be appreciated that devices similar to those associated with RF multiple elected device 12 can be utilized with laser optical fibers, microwave devices and the like.”  However, neither Zepeda not Kaplan specifically teaches a wavelength range of 700 to 1300nm.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate range of wavelength since it has been held that where the general conditions of a claim are disclosed (providing thermal therapy to a tissue mass and more specifically tumors) in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  This is particularly true as it has been held that discovering the optimum value of a results effective value involves only routine skill in the art.
oC or 43-46oC. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected a temperature in the range of 42.5-48oC or 43-46oC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, Zepeda teaches the method of claim 1 as well as wherein positioning the first temperature sensor at or outside a boundary of the tumor comprising inserting a second lead comprising the first temperature sensor into the tumor (Col. 5, lines 57-67).
Regarding claim 8, Zepeda teaches the method of claim 1 as well as wherein the first lead is provided with a moveable sleeve (18) through which the distal end of the lead passes.
Regarding claim 9, Zepeda teaches the method of claim 1 as well as the controlling being performed by a control system comprising a microprocessor coupled to the first lead (Col. 9, line 12-Col. 10, line 55), but not specifically wherein the method is automated. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have automated the method, since it has been held 
Regarding claim 10, Zepeda taches the method of claim 1 as well as wherein the first lead comprises a plurality of longitudinally separated temperature sensors (see for example Col. 5, line 57- Col. 6, line 20) and controlling the energy provided to the first tissue heating element comprises controlling the energy provided in response to temperatures measured by the plurality of longitudinally separated temperature sensors (see for example Col. 9, lines 12-27).
Regarding claim 13, Zepeda teaches the method of claim 5 as well as wherein the second lead comprises a plurality of longitudinally separated temperature sensors (see for example Col. 5, line 57-Col. 6, line 20) and controlling the energy provided to the first tissue heating element comprises controlling the energy provided in response to temperatures measured by the plurality of longitudinally separated temperature sensors (see for example Col. 9, lines 12-27).
Regarding claim 17, Zepeda teaches a method for heat treatment of tissue (title), said method comprising inserting a first lead (one of 16, Fig. 4) comprising a first tissue heating element (Col. 5, lines 40-52) into the tumor interstitially such that a distal end of the first lead is positioned within the tumor (see for example Col. 6, lines 32-40), wherein said first tissue heating element comprises an optical fiber positioned inside said first lead for providing light through said optical fiber (Col. 5, lines 40-52), positioning a second lead (another of 16, Fig. 4) comprising first temperature sensor (24 at the end of 16) so that the first temperature sensor is positioned at or near a boundary of the tumor (Col. 5, lines 57-67), said second lead being free from direct physical 
However, Zepeda does not specifically teach wherein said light energy emission area is a bare fiber tip, a diffuser, or an energy transmission window. However, it is asserted that one having ordinary skill in the art at the time of the invention would have been reasonable apprised of how to configure the lead and fiber to guide light as an obvious matter of engineering design choice based on the suitability for the intended use (here to provide thermal therapy to a tissue mass).
Claim(s) 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda in view of US 2003/0163177 A1 to Eggers et al. (Eggers).
Zepeda teaches the method of claim 1, as well as that there is a relatively significant amount of activity in the area of hyperthermia as a tool for treatment of tumors and that it is known that elevating the temperature of tumors is helpful in the treatment and management of cancerous tumors (Col. 1, lines 26-42). However, .
Claim(s) 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda in view of US 2009/0076499 A1 to Azure (Azure).
Zepeda teaches the method of claim 1, but not imaging the tumor before and/or during the insertion of the first lead into the tumor, wherein said imaging provides information about one or more of: tumor size, tumor location, location of a blood vessel in the tumor, and location of a duct in the tumor. Azure teaches an analogous apparatus (10) as well as an imaging system (260) for locating and/or categorizing the target tissue region and/or locations or positioning the device during use ([0048]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the imaging and image analysis of Azure in the method of Zepeda so as .
Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda in view of US 2006/0247618 A1 to Kaplan et al. (Kaplan).
Regarding claims 14 and 16, Zepeda teaches the method of claim 8, but not determining a depth of a light energy emission area of said first lead when said first lead is being positioned, by providing a scale of said first lead and a reference point on said sleeve or locking said first lead and said sleeve in position by a locking means arranged at said sleeve. Kaplan teaches an analogous method including improving ease of use by including a device locator or lock. As a locator, Kaplan teaches, gradations or a scale marking location along the body of the treatment device, or a stop fixing ultimate insertion depth within an access device. As a lock, fittings, clips, clamps, etc. may be employed. When a scale or gradations on the body of the treatment catheter are provided, these provide a visual indication of either the length of insertion of the treatment catheter, the portion of the device distal the end of a known-length access device, or some other measurement to assist in setting the position of the distal end of the treatment catheter relative to the end of the access device ([0028]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the depth determining as taught by Kaplan so as to assist in locating the treatment device as a location corresponding to the desired insertion depth as taught by Kaplan. While Kaplan does not specifically recite a locking screw, it is asserted that one having ordinary skill in the art at the time of the invention would be reasonably apprised .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794